                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

Cotter Corporation N.S.L.,                           )
                                                     )
                                                     )
                Plaintiff,                           )
                                                     )
        vs.                                          )             Case No. 4:19-cv-02778 UNA
                                                     )
                                                     )
United States of America, et al,                     )
                                                     )
                Defendants.                          )

                                                ORDER

        The above styled and numbered case was filed on October 15, 2019, and opened as a new

civil proceeding with a civil case number.

        After a review of the case, it was determined that the case should have been opened as a

miscellaneous proceeding and assigned a miscellaneous case number.

        Accordingly,

        IT IS HEREBY ORDERED that the above styled case is opened as a miscellaneous

proceeding and randomly assigned to the Honorable Ronnie L. White, United States District

Judge, under cause number 4:19-mc-00774 RLW.

        IT IS FURTHER ORDERED that cause number 4:19-cv-02778 UNA be

administratively closed.

                                                                   GREGORY J. LINHARES
                                                                     CLERK OF COURT



Dated: October 16, 2019                                    By: /s/ Michele Crayton
                                                                 Court Services Manager

In all future documents filed with the Court, please use the following case number 4:19-mc-00774 RLW.
